Ethridge, J.
I dissent from the decision of this case.
The case originated in the justice court and was tried on oral pleadings, and the point as to whether the Finkbine Lumber Company was a manufacturing corporation may have been admitted in the pleadings as it was not raised in the evidence. The record shows that the attorneys in the court below agreed that it was purely a question of law, and the effort of the plaintiff to show that the trade checks were issued for work done wa,s excluded by the court.
In my opinion, under section 4001, Code of 1906, section 2564, Hemingway’s Code, this instrument is assignable, and a careful reading of this section shows, not only that the assignee could bring the suit in his own name, but that all notes and other writings “for the payment of money or other things” miay be assigned. The object of this statute was to make this instrument assignable, and was to enable the assignee to bring suit in his name.
Chapter 138. Laws of 1914, section 4533, Heming way’s Code, provides that trade checks, coupons, or other instruments of writing, in payment for labor, shall on or after the regular pay day, be cashed by the person, firm, or corporation issuing them at their face value, less any amount that may be due by the party to whom issued. This statute was enacted for a wholesome purpose, to wit, to enable the laborer to take his checks, representing labor done, and trade them to any person, either for cash or supplies; it beingi the purpose of the legislature to protect the laborer from the exploitation by profiteering commissaries. Under the construction adopted by the majority, these concerns may evade the statute by the simple expedient of printing the word “nontransferable” in the check or coupon, and place labor wholly at the mercy of these commissaries, completely nullifying the beneficent statute.